Title: To Alexander Hamilton from Jonathan Trumbull, 28 March 1799
From: Trumbull, Jonathan, Jr.
To: Hamilton, Alexander


          
            Dear Sir
            Lebanon 28th Mar 1799—
          
          The inclosed* application has being presented to me a day or two ag I know nothing better to do with it, than to transmit it to you as acting Commandr in Chief—The subscribers to the application are Men of Character & respectibility The Story, appears well on paper as told by them Applicants in favr of the unhappy Man—but you will choose to hear something from the other party before you can decide on their request—As I am informed, the Man belongs to the 3d sublegion & was on Duty at the Port of Niagara, from whence he last deserted—& I am told run into Canada, from which last place they his friends have heard of him—& have reason to expect e’er long to see him—Will you be so good as to consider the Case—& inform me whether you think there is any prospect of relief to the unhappy man & his more unhappy Parents & friends. Should his Story be confirmed by the Officers under whom he has served, you will probably think it best he should be discharged the Service—We certainly do not want Fools to Defend us against Rogues & Artfull Men
          
          I am &c—
          
            J T—
          
          Maj Genl Hamilton
          
            *Application in favr. of an Humphry Barker—represented an impotent Man—inlisted into the Army of the US—& deserted—now liable to punishment perhaps capitally—ask relief from some Quarter on a/c of his insanity—& strong propensity to Drink—
            
          
          
            signed—Noah PhelpsDanl HumphryDudley PettiboneNoah A PhelpsGeorge Humphrys
          
        